Exhibit 10.1

SOFTWARE LICENSE AGREEMENT

THIS SOFTWARE LICENSE AGREEMENT (this “Agreement”), effective as of June 8, 2006
(the “Effective Date”) is made and entered into by and between Global Directory
Solutions, LLC, a Delaware limited liability company (“Licensor”), and
Scientigo, Inc., a Delaware corporation (“Licensee”).

The parties hereto agree as follows:


1.                  DEFINITIONS:        AS USED HEREIN, EXCEPT AS EXPRESSLY SET
FORTH HEREIN OTHERWISE, THE FOLLOWING TERMS SHALL HAVE THE MEANING SET FORTH
BELOW:


1.1              “PROGRAMS” MEANS THE WEB-BASED LOGISTICS MANAGEMENT SOFTWARE
KNOWN AS THE FMS SOFTWARE, DESCRIBED IN DETAIL ON SCHEDULE A.  NOTWITHSTANDING
ANYTHING ELSE IN THIS AGREEMENT TO THE CONTRARY, THE PROGRAMS EXCLUDE ANY THIRD
PARTY SOFTWARE MODULES WHICH ARE SEPARATELY LICENSED FROM THIRD PARTIES AND USED
IN CONJUNCTION WITH THE LICENSED SOFTWARE AND MODULES.


1.2              “OBJECT CODE” MEANS THE PROGRAMS ASSEMBLED OR COMPILED IN
MAGNETIC OR ELECTRONIC BINARY FORM ON SOFTWARE MEDIA, WHICH ARE READABLE AND
USABLE BY MACHINES, BUT NOT GENERALLY READABLE BY HUMANS WITHOUT REVERSE
ASSEMBLY, REVERSE COMPILING, OR REVERSE ENGINEERING.


1.3              “SOURCE CODE” MEANS THE PROGRAMS WRITTEN IN A FORM INTELLIGIBLE
TO A TRAINED PROGRAMMER AND CAPABLE OF BEING TRANSLATED INTO OBJECT CODE FOR
OPERATION ON COMPUTER EQUIPMENT THROUGH ASSEMBLY OR COMPILING, AND ACCOMPANIED
BY DOCUMENTATION, INCLUDING FLOW CHARTS, SCHEMATICS, STATEMENTS OF PRINCIPLES OF
OPERATIONS, AND ARCHITECTURE STANDARDS, DESCRIBING THE DATA FLOWS, DATA
STRUCTURES, AND CONTROL LOGIC OF THE PROGRAMS IN SUFFICIENT DETAIL TO ENABLE A
TRAINED PROGRAMMER THROUGH THE STUDY OF SUCH DOCUMENTATION TO MAINTAIN AND/OR
MODIFY THE PROGRAMS WITHOUT UNDUE EXPERIMENTATION.


1.4              “DERIVATIVE WORK” SHALL HAVE THE MEANING SET FORTH IN 17 U.S.C.
§ 101.  FOR PURPOSES HEREIN, A COMPILATION THAT INCORPORATES THE PROGRAMS OR
TECHNICAL MATERIALS SHALL CONSTITUTE A DERIVATIVE WORK OF THE PROGRAMS OR
TECHNICAL MATERIALS.


1.5              “TECHNICAL MATERIALS” MEANS DOCUMENTATION THAT DESCRIBES THE
FUNCTION AND USE OF THE PROGRAMS IN SUFFICIENT DETAIL TO PERMIT ITS USE,
INCLUDING TECHNICAL SPECIFICATIONS AND END-USER MATERIALS.


1.6              “INTELLECTUAL PROPERTY” MEANS ANY OR ALL OF THE FOLLOWING AND
ALL RIGHTS, ARISING OUT OF OR ASSOCIATED THEREWITH:  (I) ALL UNITED STATES,
INTERNATIONAL AND FOREIGN  PATENTS AND APPLICATIONS THEREFORE AND ALL REISSUES,
DIVISIONS, RENEWALS, EXTENSIONS, PROVISIONALS, CONTINUATIONS AND
CONTINUATIONS-IN-PART THEREOF; (II) ALL INVENTIONS (WHETHER PATENTABLE OR NOT),
INVENTION DISCLOSURES, IMPROVEMENTS, TRADE SECRETS, PROPRIETARY INFORMATION,
KNOW-HOW, TECHNOLOGY, TECHNICAL DATA AND CUSTOMER LISTS, AND ALL DOCUMENTATION
RELATING TO ANY OF THE FOREGOING THROUGHOUT THE WORLD (III) ALL COPYRIGHTS,


--------------------------------------------------------------------------------





 


COPYRIGHT REGISTRATIONS AND APPLICATIONS THEREFORE, AND ALL OTHER RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD; (IV) ALL INDUSTRIAL DESIGNS AND ANY
REGISTRATIONS AND APPLICATIONS THEREFORE THROUGHOUT THE WORLD; (V) ALL URLS,
DOMAIN NAMES, TRADE NAMES, LOGOS, SLOGANS, DESIGNS, COMMON LAW TRADEMARKS AND
SERVICE MARKS, TRADEMARK AND SERVICE MARK REGISTRATIONS AND APPLICATIONS
THEREFORE THROUGHOUT THE WORLD; (VI) ALL DATABASES AND DATA COLLECTIONS AND ALL
RIGHTS THEREIN THROUGHOUT THE WORLD; (VII) ALL MORAL AND ECONOMIC RIGHTS OF
AUTHORS AND INVENTORS, HOWEVER, DENOMINATED, THROUGHOUT THE WORLD; AND (VIII)
ANY SIMILAR OR EQUIVALENT RIGHTS TO ANY OF THE FOREGOING ANYWHERE IN THE WORLD.

1.7       “Combined Product” shall have the meaning described in Section 2.1
below.

2.         Grant of License.


2.1              SOFTWARE.  SUBJECT TO SECTION 2.3 BELOW, LICENSOR HEREBY GRANTS
TO LICENSEE, AND LICENSEE ACCEPTS A PERPETUAL, IRREVOCABLE, WORLDWIDE,
EXCLUSIVE, TRANSFERABLE, SUBLICENSABLE, ROYALTY-FREE, FULLY PAID LICENSE TO: 
(A)  REPRODUCE; (B) DISTRIBUTE; (C) PREPARE DERIVATIVE WORKS OF IN ANY MANNER,
INCLUDING CUSTOMIZING FOR CLIENTS, UPDATING, REVISING OR MODIFYING THE PROGRAMS
IN ANY WAY, OR COMBINING WITH LICENSEE’S INTELLECTUAL PROPERTY AND/OR THIRD
PARTY INTELLECTUAL PROPERTY INTO A SINGLE COMBINED PRODUCT WHICH WILL SUBSUME
THE PROGRAMS (THE “COMBINED PRODUCT”); (D) PUBLICLY DISPLAY; AND (E) PUBLICLY
PERFORM THE PROGRAMS, IN SOURCE CODE OR OBJECT CODE FORMS, INCLUDING, BUT NOT
LIMITED TO THE RIGHT TO (I) INSTALL, USE, REPRODUCE, MAINTAIN AND SUPPORT THE
PROGRAMS; (II) HOST, REPRODUCE, DISTRIBUTE, SUBLICENSE AND MAKE AVAILABLE TO
LICENSEE’S CUSTOMERS THE PROGRAMS VIA REMOTE COMMUNICATIONS MEDIA; (III) TO
INSTALL AND LICENSE ACCESS TO AND USE OF THE SOFTWARE TO CUSTOMERS AND THEIR
AFFILIATES, CLIENTS, AND CONTRACTORS WITHIN THE UNITED STATES, WHEN MARKETED AND
RESOLD AS A DERIVATIVE WORK OR IN A COMBINED PRODUCT; AND (IV) AUTHORIZE
SUBCONTRACTORS TO DO ANY OF THE FOREGOING ON BEHALF OF LICENSEE.  LICENSOR ALSO
GRANTS TO LICENSEE, AND LICENSEE ACCEPTS A PERPETUAL, WORLDWIDE, EXCLUSIVE
TRANSFERABLE, SUB LICENSABLE, ROYALTY-FREE, FULLY PAID LICENSE TO REPRODUCE,
MODIFY, DISPLAY, DISTRIBUTE, AND PREPARE DERIVATIVE WORKS OF THE TECHNICAL
MATERIALS FOR THE PURPOSE OF INSTALLING, USING, REPRODUCING, MAINTAINING,
SUPPORTING, HOSTING, SUBLICENSING, CUSTOMIZING AND DISTRIBUTING THE PROGRAMS AND
ANY COMBINED PRODUCTS.


2.2              INTELLECTUAL PROPERTY.  SUBJECT TO SECTION 2.3 BELOW, LICENSOR
HEREBY GRANTS TO LICENSEE, AND LICENSEE ACCEPTS A PERPETUAL, IRREVOCABLE,
WORLDWIDE, EXCLUSIVE, TRANSFERABLE, SUB LICENSABLE LICENSE TO USE THE
INTELLECTUAL PROPERTY IN CONNECTION WITH THE RIGHTS GRANTED UNDER SECTION 2.1.


2.3              EXCEPTION TO EXCLUSIVE LICENSE GRANT.  THE PARTIES AGREE AND
ACKNOWLEDGE THAT THE EXCLUSIVE NATURE OF THE LICENSES GRANTED PURSUANT TO
SECTIONS 2.1 AND 2.2 ABOVE ARE SUBJECT TO THE RIGHTS AND LICENSES PREVIOUSLY
GRANTED BY LICENSOR TO INFOCALL, INC. ONLY.  LICENSOR REPRESENTS AND WARRANTS
THAT EXCEPT AS EXPRESSLY STATED IN THIS SECTION 2.3, IT HAS NOT GRANTED TO ANY
THIRD PARTIES ANY RIGHTS OR INTERESTS TO THE PROGRAMS, TECHNICAL MATERIALS AND
INTELLECTUAL PROPERTY.


--------------------------------------------------------------------------------




 


3.                  OWNERSHIP RIGHTS.  LICENSEE SHALL HAVE SOLE AND EXCLUSIVE
OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST IN AND TO ANY COMBINED PRODUCTS,
DERIVATIVE WORKS OF THE PROGRAMS AND TECHNICAL MATERIALS PREPARED BY, OR AT THE
DIRECTION OF, LICENSEE, ALL COPIES THEREOF, AND ALL COPYRIGHTS AND OTHER
INTELLECTUAL PROPERTY RIGHTS PERTAINING THERETO.  NO RIGHTS OR LICENSES TO SUCH
COMBINED PRODUCTS OR DERIVATIVE WORKS ARE GRANTED TO LICENSOR HEREUNDER BY
IMPLICATION, ESTOPPELS OR OTHERWISE.


4.                  LIMITED LICENSE.  THIS AGREEMENT DOES NOT PROVIDE LICENSEE
WITH TITLE OR OWNERSHIP OF THE PROGRAMS OR TECHNICAL MATERIALS.  THIS AGREEMENT
PROVIDES A RIGHT OF LIMITED USE UNDER THE LICENSE EXPRESSLY GRANTED IN SECTION
2, WITH NO RIGHTS OR LICENSES GRANTED BY LICENSOR HEREUNDER BY IMPLICATION,
ESTOPPELS, OR OTHERWISE.


5.                  PAYMENT AND SHARES.    AS CONSIDERATION FOR THE LICENSE
GRANTS STATE ABOVE, LICENSEE SHALL PAY LICENSOR THE SUM OF ONE HUNDRED FORTY
FIVE THOUSAND DOLLARS ($145,000.00) IN FIFTEEN PAYMENTS AS STATED IN SCHEDULE B
PLUS THE FOLLOWING ISSUANCE OF SHARES IN LICENSEE.

Within thirty (30) days following the execution of this Agreement, Licensee will
issue to Licensor one hundred eighty-one thousand two hundred fifty (181,250)
shares of its common stock (the “Shares”).  Licensee agrees to file all reports
under the Securities and Exchange Commission and take all other actions as may
be required to permit Licensor to sell all of the Shares after the first
anniversary of the date of issuance or transfer to the Shares to Licensor
pursuant to Rule 144 under the Securities Act of 1933.

6.                  Maintenance and Support.  Licensor is not required to
provide maintenance, support or training with respect to the Programs or
Documentation.  Licensor is not required to develop or release future versions
or revisions of the Programs or Documentation, and if any such future release,
upgrade or version is developed by the Licensor, Licensee must negotiated with
Licensor and Licensor may, in its own discretion decide to grant or not to
grant, any rights in these future releases, upgrades or versions of the Programs
and/or Documentation.


7.                  LIMITATION OF LIABILITY.  NEITHER PARTY SHALL BE LIABLE TO
THE OTHER FOR ANY LOSS OF PROFITS NOR FOR ANY INDIRECT, SPECIAL, PUNITIVE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, WHETHER UNDER THIS AGREEMENT OR
OTHERWISE, EVEN IF THE POSSIBILITY OF SUCH LOSS OF PROFITS AND/OR SUCH DAMAGES
IS DEEMED TO BE FORESEEABLE.


8.                  TERM AND TERMINATION.  THIS AGREEMENT SHALL COMMENCE ON THE
EFFECTIVE DATE AND SHALL REMAIN IN FULL FORCE AND EFFECT PERPETUALLY.  EITHER
PARTY MAY TERMINATE THIS AGREEMENT FOR CAUSE BY A WRITING CONVEYED TO THE OTHER
PARTY IF THE BREACHING PARTY IS NOTIFIED IN WRITING OF ITS BREACH AND DOES NOT
CURE THE BREACH WITHIN THIRTY DAYS OF RECEIPT OF THE NOTICE OF BREACH.  THE
LICENSES GRANTED IN THIS AGREEMENT SHALL NOT END OR BE REVOKED FOR ANY REASON,
EVEN UPON BREACH, AND THE LICENSOR MAY LOOK TO THE COURTS FOR FINANCIAL
COMPENSATION FOR ANY LICENSOR BREACH.


--------------------------------------------------------------------------------




 


9.                  WAIVER.  THE FAILURE OF EITHER PARTY TO ENFORCE ANY OF THE
PROVISIONS OF THIS AGREEMENT OR TO EXERCISE ANY RIGHTS HEREIN PROVIDED SHALL NOT
BE CONSIDERED A WAIVER THEREOF OR AFFECT SUCH PARTY’S RIGHT TO ENFORCE ANY AND
ALL OF THE PROVISIONS HEREOF OR EXERCISE ANY OR ALL RIGHTS HEREIN PROVIDED.


10.              CONTROLLING LAW; AMENDMENT.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES.  THIS AGREEMENT MAY NOT
BE AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT BY WRITTEN AGREEMENT OF THE PARTIES.


11.              PROTECTION OF VALUE OF LICENSE.


11.1          LICENSEE SHALL PROMPTLY NOTIFY LICENSOR OF ANY INFRINGEMENT OR
POTENTIAL INFRINGEMENT OF INTELLECTUAL PROPERTY IN THE PROGRAMS OR TECHNICAL
MATERIALS OR ANY UNAUTHORIZED USE OR MISUSE OF THE PROGRAMS OR TECHNICAL
MATERIALS THAT COMES TO ITS ATTENTION, AND SHALL COOPERATE WITH LICENSOR, AT
LICENSOR’S SOLE EXPENSE, IN TAKING STEPS TO TERMINATE SUCH INFRINGEMENT,
UNAUTHORIZED USE, OR MISUSE IF DIRECTED BY LICENSOR.


11.2          LICENSEE AGREES TO COMPLY WITH ALL NOTICE AND MARKING REQUIREMENTS
OF ANY LAW OR REGULATION APPLICABLE FOR THE PROTECTION OF THE INTELLECTUAL
PROPERTY LICENSED UNDER THIS AGREEMENT.


12.              CONFIDENTIALITY.  SUBJECT TO LICENSEE’S ABILITY TO SUBLICENSE
AND TRANSFER PURSUANT TO THE TERMS OF THIS AGREEMENT, LICENSEE AGREES (A) TO
MAINTAIN IN CONFIDENCE THE SOURCE CODE VERSION OF THE PROGRAMS, DERIVATIVE WORKS
OF THE SOURCE CODE VERSION OF THE PROGRAMS, AND CONFIDENTIAL TECHNICAL
INFORMATION; AND (B) NOT TO DISCLOSE THE SOURCE CODE VERSION OF THE PROGRAMS,
DERIVATIVE WORKS OF THE SOURCE CODE VERSION OF THE PROGRAMS, CONFIDENTIAL
TECHNICAL INFORMATION, AND ANY ASPECTS THEREOF, TO ANYONE OTHER THAN EMPLOYEES
OR SUBCONTRACTORS WHO HAVE A NEED TO KNOW OR OBTAIN ACCESS TO SUCH INFORMATION
IN ORDER TO SUPPORT LICENSEE’S AUTHORIZED USE OF THE PROGRAMS AND HAVE AGREED IN
WRITING TO PROTECT SUCH INFORMATION AGAINST ANY OTHER USE OR DISCLOSURE.  THE
OBLIGATIONS UNDER THIS SECTION 12 SHALL NOT PROHIBIT THE LICENSEE FROM ENTERING
INTO ANY ESCROW AGREEMENT WITH RESPECT TO THE SOURCE CODE VERSION OF THE
PROGRAMS; PROVIDED, THAT THE PARTIES THAT MAY RECEIVE THE SOURCE CODE VERSION OF
THE PROGRAMS AS A RESULT OF A RELEASE UNDER SUCH ESCROW AGREEMENT SHALL BE
OBLIGATED (I) TO MAINTAIN IN CONFIDENCE THE SOURCE CODE VERSION OF THE PROGRAMS
AND TO PROTECT CONFIDENTIAL TECHNICAL INFORMATION AND DOCUMENTATION; AND (II)
NOT TO DISCLOSE, DISTRIBUTE, SELL, OR OTHERWISE MAKE AVAILABLE THE TECHNICAL
MATERIALS OR THE SOURCE CODE VERSION OF THE PROGRAMS, OR ANY ASPECTS THEREOF, TO
ANYONE OTHER THAN EMPLOYEES WHO HAVE A NEED TO KNOW, USE, OR OBTAIN ACCESS TO
SUCH INFORMATION IN ORDER TO SUPPORT AUTHORIZED USE OF THE PROGRAMS.  THE
OBLIGATIONS UNDER THIS SECTION 12 SHALL NOT APPLY TO ANY INFORMATION GENERALLY
AVAILABLE TO THE PUBLIC, INDEPENDENTLY DEVELOPED AFTER THE EFFECTIVE DATE OR
OBTAINED WITHOUT RELIANCE ON LICENSOR’S INFORMATION IN THE PROGRAMS, OR APPROVED
IN WRITING FOR RELEASE BY LICENSOR WITHOUT RESTRICTION.  THIS SECTION 12 SHALL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


--------------------------------------------------------------------------------




 


13.              WARRANTIES; DISCLAIMERS.


13.1          EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER THAT IT HAS THE
AUTHORITY TO ENTER INTO THIS AGREEMENT ACCORDING TO ITS TERMS AND CONDITIONS.


13.2           EXCEPT AS SPECIFIED IN SECTION 13.1 ABOVE, NOTHING CONTAINED IN
THIS AGREEMENT SHALL BE CONSTRUCTED AS: A WARRANTY WHETHER STATUTORY, EXPRESS,
OR IMPLIED; A WARRANTY OF MERCHANTABILITY; A WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE; A WARRANTY ARISING FROM COURSE OF DEALING OR USAGE OR TRADE;
OR A WARRANTY THAT ANY USE OF THE PROGRAMS OR TECHNICAL MATERIALS WILL BE FREE
FROM INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.


14.              INDEMNIFICATION.


LICENSOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LICENSEE FROM AND AGAINST ANY
LOSS, EXPENSE OR LIABILITY (INCLUDING REASONABLE ATTORNEY’S FEES) FINALLY
AWARDED AGAINST LICENSEE, TO THE EXTENT THAT SUCH LOSS, EXPENSE OR LIABILITY
AROSE UNDER, OR IN CONNECTION WITH, A CLAIM THAT THE PROGRAMS OR TECHNICAL
MATERIALS FURNISHED, AND RIGHTLY USED BY LICENSEE WITHIN THE SCOPE OF THIS
AGREEMENT, INFRINGED OR VIOLATED ANY THIRD-PARTY’S INTELLECTUAL PROPERTY RIGHT,
PROVIDED THAT: (A) LICENSEE PROMPTLY NOTIFIES LICENSOR IN WRITING UPON BECOMING
AWARE OF ANY SUCH CLAIM; (B) LICENSEE GRANTS LICENSOR SOLE CONTROL OF THE
DEFENSE AND ALL RELATED SETTLEMENT NEGOTIATIONS; AND (C) LICENSEE PROVIDES
LICENSOR WITH THE REASONABLE ASSISTANCE, INFORMATION AND AUTHORITY NECESSARY TO
PERFORM LICENSOR’S OBLIGATIONS UNDER THIS SECTION.  REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY LICENSEE IN PROVIDING SUCH REASONABLE ASSISTANCE TO
LICENSOR WILL BE REIMBURSED TO LICENSEE BY LICENSOR.  THIS SECTION 14 SHALL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


15.              SEVERABILITY.  IF ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT
IS FOUND TO BE INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION,
SUCH PARAGRAPH OR PROVISION SHALL BE CONSIDERED DELETED FROM THIS AGREEMENT AND
THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT SUCH PARAGRAPH OR
PROVISION EXCEPT WHERE THE ECONOMIC EQUITY OF BOTH PARTIES HERETO IS MATERIALLY
AFFECTED BY SUCH INVALIDITY OR UNENFORCEABILITY.


16.              TRANSFERABILITY.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, LICENSOR ACKNOWLEDGES AND AGREES THAT ANY SALE OR
TRANSFER OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE PROGRAMS OR TECHNICAL
MATERIALS SHALL BE SUBJECT TO THE LICENSES GRANTED TO LICENSEE PURSUANT TO
SECTION 2 OF THIS AGREEMENT.


17.              ENTIRE AGREEMENT.  THE TERMS AND CONDITIONS CONTAINED HEREIN
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ALL PREVIOUS COMMUNICATIONS, EITHER
ORAL OR WRITTEN, BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.  NO
ORAL EXPLANATION OR ORAL INFORMATION BY EITHER


--------------------------------------------------------------------------------





 


PARTY HERETO SHALL ALTER THE MEANING OR INTERPRETATION OF THIS AGREEMENT.  NO
MODIFICATION, ALTERATION, ADDITION, OR CHANGE IN THE TERMS HEREOF SHALL BE
BINDING ON EITHER PARTY HERETO UNLESS REDUCED TO WRITING AND DULY EXECUTED BY
THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date stated above.

SCIENTIGO, INC.

 

By:

/s/ Doyal Bryant

 

Name:

Doyal Bryant

 

Title:

Chief Executive Officer

 

 

 

 

Date: June 8, 2006

 

 

 

GLOBAL DIRECTORY SOLUTIONS, LLC.

 

 

 

By:

/s/ Harry J. Pettit

 

Name:

Harry J. Pettit

 

Title:

President

 

 

 

 

Date: June 8, 2006

 


--------------------------------------------------------------------------------




 

SCHEDULE A

PROGRAMS


--------------------------------------------------------------------------------




 

SCHEDULE B

PAYMENTS

Licensee will pay the following to Licensor:

            1.         Fourteen (14) monthly payments of Ten Thousand Dollars
($10,000.00) each, commencing on the first day of the first calendar month
following the Licensee’s receipt of outside financing of at least $3 Million is
received and following at the beginning of each of the next thirteen (13)
calendar months.

            2.         A final payment of Five thousand Dollars ($5,000.00) on
the first day of the fifteenth month following the Effective Date.

 


--------------------------------------------------------------------------------